A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.
Claims 2-4, 12-21, 23, and 24 have been canceled.  Claims 1, 5-11, 22 and newly presented claims 25 and 26 are still at issue and are present for examination.
Applicants' arguments filed on 2/10/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 7-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Furthermore, as claim 5 has been amended to no longer recite the elected species of second polypeptide (i.e., L1), and new claim 26 also does not recite the elected species , there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 5/8/18.
Claims 6 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 25 recites species of second polypeptide (L1 in claim 6 and Ng-CAM, N-CAM, L1, J1, Fasciclin III and MAG in claim 25) that are no longer recited in claim 5 from which they depends.  For further examination the claims are examined as if dependent on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 6, 10, 22, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Olsen et al. (WO 00/64482) in view of Tona et al. (reference 30 of applicants 8 page IDS of 7/6/17).
Olsen et al. teach a chimeric protein composed of two portions a first component capable of suppressing or neutralizing a neurite growth inhibitory molecule and a second component capable of stimulating neurite growth and/or regeneration. (see page 4) and pharmaceutical compositions thereof.  Olsen et al. specifically teach that the component capable of stimulating neurite growth and/or regeneration can be a neurotrophic molecule including a cell adhesion molecule, including specifically L1-CAM, NGF, BDNF, NT3, FGF and many others (see pages 10 and 29).  Olsen et al. further teach that the neurite growth inhibitory molecule which is inhibited or suppressed by the first component of the chimeric molecule includes proteoglycans such as versican (see page 25).  Olsen et al. further teach that the two components of the chimeric molecule may be optionally separated by a peptide linker (see page 8).  Olsen et al. do not explicitly teach that the 
Tona et al. teach that the protein GHAP is the N-terminal hyaluronic acid binding domain of the proteoglycan versican (page 191) and is an extracellular matrix component which inhibits neuronal growth and regeneration following injury and that the administration of hyaluronidase which degrades the hyaluronic acid and releases GHAP therefrom promotes axonal regeneration (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to select hyaluronidase as the component capable of suppressing or neutralizing a neurite growth inhibitory molecule in the chimeric molecule of Olsen et al. as the disclosures of Tona et al. show that hyaluronidase has all the properties that are preferred in this component as disclosed by Olsen et al.  
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Olsen et al. (WO 00/64482) in view of Tona et al. (reference 30 of applicants 8 page IDS of 7/6/17) as applied to claims 1, 6, 10, 22, and 25 above, and further in view of Gearing (US Patent 5,262,522).
Olsen et al., and Tona et al. are discussed above but do not explicitly disclose the use of an immunoglobulin Fc portion 
Gearing et al. teach a chimeric protein having two separate polypeptide domains optionally separated by a peptide linker.  Gearing et al. teach that a preferred peptide linker is an immunoglobulin Fc portion (see column 8, lines 17-43).
Therefore, it would have been obvious to one of ordinary skill in the art to select an immunoglobulin Fc portion as the peptide linker of the chimeric molecule of Olson et al. as Gearing et al. specifically teach this as a preferred linker molecule for another chimeric protein formed by the conjugation of two proteins which don’t naturally occur together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).